IN THE UNITED sTATEs DlsTRICT CoURT §§ L§ §
FoR THE DIsTRICT oF MoNTANA N,R 1 mm
BILLINGS DlesIoN

` ` Coun
lerk. U S D\stnct
C Dis!ric\ 01 Montana

UNITED STATES OF AMERICA, settings
CR l4-86-BLG-SPW
Plaintiff,
vs. ORDER
ROBERT MICAH MORRISON,
Defendant.

 

 

Before the Court is Defendant’s Motion for Early Terrnination of
Supervision (Doc. 49). The Court may terminate a defendant’s term of
supervised release if the defendant has served at least one year of supervised
release and, after considering the 18 U.S.C. § 3553(a) factors, the Court is satisfied
such action is Warranted based on the conduct of the defendant and the interests of
justice. 18 U.S.C. § 3583(e)(l).

The Defendant deserves recognition for his progress under supervision thus
far, but the Court believes he Will continue to benefit from federal supervision and
the resources of the U.S. Probation Offlce, given his mental health issues and
criminal history. The Defendant’s motion is denied.

The Clerk shall notify the U.S. Probation Offlce of the making of this Order.

1" .
DATED this _Ljday Oprni, 2019.

VL¢ML@Q¢._J

SUSAN P. WATTERS
United States District Judge

